Sarah M. Coutu State Street 1 Iron Street CCB 1100 Boston, MA 02210 Tel +1 Fax +1 scoutu@statestreet.com February 17, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares U.S. ETF Trust (the “Trust”) Securities Act File No. 333-179904; Investment Company Act File No. 811-22649 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectus and Statement of Additional Information, each dated February 13, 2015, do not differ from those contained in Post-Effective Amendment No. 147 to the Trust’s Registration Statement on Form N-1A, filed electronically on February 13, 2015. If you have any questions, please do not hesitate to contact Benjamin J. Haskin of Willkie Farr & Gallagher LLP at (202) 303-1124 or me at (617) 662-1483. Yours truly, /s/ Sarah M. Coutu Sarah M. Coutu cc:Benjamin J. Haskin, Esq.
